Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
2, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed June 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00448-CR
____________
 
IN RE FRED CARL DITTMAN, III, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
15, 2009, relator, Fred Carl Dittman, III, filed a petition for writ of
mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Mary Lou Keel, presiding judge of the 232nd District Court of Harris
County, to vacate her May 5, 2009 order granting the State=s motion to disqualify attorney
Robert Scardino from representing relator in the underlying case for aggravated
assault of a family member.
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
PER CURIAM
 
Panel consists of Justices Anderson,
Guzman, and Boyce.
Do Not PublishCTex. R. App. P. 47.2(b).